DETAILED ACTION
The Amendment filed April 27th, 2022 has been entered and fully considered. Claims 1-20 remain pending in this application. Claims 1-10 were previously withdrawn. Claims 11-20 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., (hereinafter 'Smith', U.S. PGPub. No. 2017/0135744).
Regarding claim 11, Smith (Figs. 1-3) discloses a method, comprising: contacting a patient with a return electrode arrangement (REA) (return electrode 108, first return electrode pad 224, second return electrode pad 226) coupled to an ablation power generator (generator 104), the REA engaging a remote tissue (as best illustrated in Fig. 2; [0040], “return electrode 108 is in contact with the patient P and returns the electrosurgical energy to the generator 104 by way of the first and second electrode pads 224 and 226 that are coupled to leads 228 and 230”), at a remote location from ablation tissue of interest (i.e. the back of the patient P, see Figs. 1-2), to provide a return path during an ablation procedure ([0040]), wherein the REA transitions between an engaged state and a disengaged state with the remote tissue ([0033], “As the impedance between the split pads changes, the resonance of the REM circuit changes as well, this causes the amplitude to change. Thus, by monitoring the changes in the amplitude, the REM circuit determines the magnitude of the impedance between the split pads which is indicative of adherence of the return electrode pad to the patient”, thereby meeting the limitation regarding an engaged state and a disengaged state with the remote tissue); delivering ablation energy to the ablation tissue of interest at an active electrode coupled to the ablation power generator (instrument 102; [0034], “Electrosurgical RF energy is supplied to the instrument 102 by a generator 104 via an electrosurgical cable 106, which is connected to an active output terminal, allowing the instrument 102 to coagulate, ablate and/or otherwise treat tissue”); and detecting, at an electrode-tissue engagement (ETE) circuit (return electrode monitoring (REM) system 212, detection circuit 222, second controller 220 and associated parts) that includes a resonant circuit (resonant tank filter 304) coupled to the REA (return electrode 108, first return electrode pad 224, second return electrode pad 226), when the REA (108, 224, 226) is in the engaged state or disengaged state (Figs. 1-3; abstract; [0033]; [0040]-[0047]), where the ETE (return electrode monitoring (REM) system 212, detection circuit 222, second controller 220 and associated parts) circuit is configured to: generate an engagement state signal that varies based on an impedance level between first and second return electrodes within the REA ([0033]; [0045]-[0047]; as broadly claimed, the calculated digital impedance value meets the limitation of an engagement state signal); and extract the engagement state signal based on filtering a composite signal (i.e. the raw response signal received from the return pads) that includes an output of the resonant circuit ([0042]-[0043], the filtered response signal) and the engagement state signal ([0045]-[0047]; the digital impedance value generated by the second controller 202) (as broadly claimed, the resonant tank filter 304 filters a response signal received from the at least one of the split electrode pads 224 and 226. Next, the current-to-voltage converter 306 generates a voltage signal based on a current value of the response signal received and filtered by the resonant tank filter 304. The second controller 220 then generates the digital impedance value which is ‘extracted’ by the first controller 202 to determine whether any action is to be taken based on the received digital impedance value), and wherein the REA is detected to be in the engaged state or the disengaged state based on the engagement state signal ([0033]; [0046], the digital impedance value indicates the state of the return electrode arrangement based on the engagement state signal). 
Regarding claims 12 and 13, Smith (Figs. 1-3) discloses further comprising generating, the engagement state signal via a closed loop oscillator (return electrode monitoring (REM) system 212 and associated parts), wherein the closed loop oscillator is connected to a primary side of a transformer (isolation circuit 216, isolation transformer 232), the closed loop oscillator having an oscillation frequency corresponding to a resonant frequency of the resonant circuit ([0054]; [0060]). 
Regarding claim 14, Smith (Figs. 1-3) discloses wherein the ETE circuit (return electrode monitoring (REM) system 212, detection circuit 222, second controller 220 and associated parts) further comprises a filter (resonant tank filter 304), amplifier ([0056], “The current-to voltage converter 306 may be implemented by any suitable means of current-to-voltage conversion. For example, the current-to voltage converter 306 may include a set of high speed amplifiers (not shown in FIG. 4)”) and rectifier ([0043], “The voltage signal generated by the current-to-voltage converter 306 is provided to the second controller 220, which is configured to generate (for example, using an analog-to-digital converter (ADC)) a digital impedance value based on the voltage signal, and provide the digital impedance value to the first controller 202 by way of the isolation circuit 216”); the method further comprising: processing, at the ETE (212, 222, 220, etc.), the engagement state signal via the amplifier ([0056]) and rectifier ([0043]) to form a processed state signal ([0033], “As the impedance between the split pads changes, the resonance of the REM circuit changes as well, this causes the amplitude to change. Thus, by monitoring the changes in the amplitude, the REM circuit determines the magnitude of the impedance between the split pads which is indicative of adherence of the return electrode pad to the patient;” also see [0040]-[0047] and [0055]-[0057]; as broadly claimed, the amplifier and rectifier aid in processing the engagement state signal at the REM 212 to form the processed digital impedance value). 
Regarding claim 15, Smith (Figs. 1-3) discloses wherein the ETE circuit (return electrode monitoring (REM) system 212, detection circuit 222, second controller 220 and associated parts) further comprises a level detector (as broadly claimed, first controller 202; [0046], “first controller 202 is configured to receive the digital impedance value provided by the second controller 222 and determine whether any action is to be taken based on the received digital impedance value”); the method further comprising: generating, at the level detector, an error signal indicating when the return electrode is in the engaged state or disengaged state based on the processed engagement state signal ([0033]; [0046]; see [0064], “the first controller 202 disables the delivery of energy to the active electrode of the electrosurgical instrument 102 based on the digital impedance value provided by the second controller 220”; also see Fig. 5; as broadly claimed, the first controller 202 generates an ‘error’ signal based on the received processed digital impedance value indicative of (loss of) adherence of the return electrode pad to the patient). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Cartmell et al., (hereinafter ‘Cartmell’, U.S. Pat. 5,830,212).
Regarding claim 16, Smith (Figs. 1-3) discloses all of the limitations of the method according to claim 11, including wherein the resonant circuit (resonant tank filter 304) is connected to a secondary side of a transformer (isolation transformer 232; see abstract) and a closed loop oscillator (isolation circuit 216) is connected to a primary side of the transformer (isolation transformer 232; [0039]), but is silent regarding wherein the closed loop oscillator comprising an amplifier network; the method further comprising: generating, at the amplifier network, the engagement state signal based on a resonant frequency of the resonant circuit.
However, in the same field of endeavor, Cartmell teaches a similar device and method (Figs. 1-5) comprising an oscillator coupled to a resonant tank circuit and further comprising an amplifier network (as best illustrated in Fig. 5; col. 10, ll. 31-62). The oscillator circuit is formed by amplifiers (U101A, U101B), resistors (R101, R102, R103, R104, R105, R106, R107, R108), capacitors (C101 and C102), and diodes (D101 and D102). Cartmell teaches “Resistors R105, R106, R107 and amplifier U101A provide the necessary feedback gain to maintain proper oscillation. Transistors Q101 and Q102 form a push-pull amplifier circuit that buffers the oscillator and provides approximately 1.5 volts peak-to-peak to the toroidal inductor through coupling capacitor C103” (col. 10, ll. 57-62). Further, “[w]hen the electrode 10 is lifted from the patient, the amount of coupling capacitance decreases causing the natural frequency of the T101 tank circuit to increase. This increase in resonant frequency causes a corresponding increase in the tank circuit currents which are converted to a voltage signal by resistor R113…The output signal obtained as a voltage developed across R113 is detected by C105, D107, D110, C107 and R115. This output signal is applied to the non-inverting input of U101D which is configured as a comparator with the threshold voltage determined by resistor R117 and diode D113. When the electrode is lifted and the output signal increases past the threshold, U1D produces a fault signal that is sent to disable the electrosurgical generator. When the electrode is lifted beyond the half-way point, the resonant frequency of the tank circuit increases to a point beyond which the oscillator circuit can be tuned. This feature makes it impossible for the system to be properly initialized when the electrode is not correctly attached to the patient when it is first applied” (col. 10, line 63- col. 11, line 16), thereby increasing safety and accuracy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Smith to include wherein the closed loop oscillator comprising an amplifier network; the method further comprising: generating, at the amplifier network, the engagement state signal based on a resonant frequency of the resonant circuit, as taught by Cartmell in order to ensure that the electrode is correctly attached to the patient prior to initialization of the system, thereby increasing safety and accuracy.
Regarding claim 17, Smith in view of Cartmell teach all of the limitations of the method according to claim 16. In view of the prior modification of Smith in view of Cartmell, Smith (Figs. 1-3) further discloses wherein the system further comprises a level detector (as broadly claimed, first controller 202; [0046], “first controller 202 is configured to receive the digital impedance value provided by the second controller 222 and determine whether any action is to be taken based on the received digital impedance value”), the method further comprising: outputting, at the level detector (202), an indicator of when the REA is in the engaged state or the disengaged state based on the engagement state signal from the amplifier network ([0033]; [0046]; see [0064] for first controller 202 disabling the delivery of energy based on the digital impedance value; see Fig. 5; as broadly claimed, the first controller generates an signal based on the received digital impedance value indicative of adherence of the return electrode pad to the patient).
It is noted, in view of the prior modification of Smith in view of Cartmell, Smith in view of Cartmell teach the amplifier network providing a signal indicative of electrode attachment. See rejection of claim 16 above for obviousness rationale. 
Regarding claim 18, Smith in view of Cartmell teach all of the limitations of the method according to claim 17. In view of the prior modification of Smith in view of Cartmell, Smith (Figs. 1-3) further discloses comprising, under control of one or more processors of the ablation system (see [0037], for first controller 202 includes a microprocessor 208 operably connected to a memory 210) configured with specific executable instructions ([0037], “microprocessor 208 includes an output port that is operably connected to the HVPS 204 and/or RF output stage 206 that allows the microprocessor 208 to control the output of the generator 104 according to either open and/or closed control loop schemes”), stopping ablation when the level detector indicates the REA is in the disengaged state ([0046], “first controller 202 is configured to receive the digital impedance value provided by the second controller 222 and determine whether any action is to be taken based on the received digital impedance value”; [0064], “the first controller 202 disables the delivery of energy to the active electrode of the electrosurgical instrument 102 based on the digital impedance value provided by the second controller 220 at block 510”).
Regarding claim 20, Smith in view of Cartmell teach all of the limitations of the method according to claim 17. Smith (Figs. 1-3) further discloses further comprising, under control of one or more processors of the ablation system (see [0037], for first controller 202 includes a microprocessor 208 operably connected to a memory 210) configured with specific executable instructions ([0037], “microprocessor 208 includes an output port that is operably connected to the HVPS 204 and/or RF output stage 206 that allows the microprocessor 208 to control the output of the generator 104 according to either open and/or closed control loop schemes”), testing and selecting a return electrode pair of a plurality of return electrode pairs ([0033]; see [0040], “the return electrode 108 may include a plurality of pairs of split electrode pads which are coupled to a corresponding number of leads”; see [0041], for interrogation signal sent to at least one of split electrode pads 224, 226) within the REA based on the indicator generated by the level detector ([0033]; [0046]; see [0064] for first controller 202 disabling the delivery of energy based on the digital impedance value; see Fig. 5; as broadly claimed, the first controller generates a signal based on the received digital impedance value indicative of adherence of the return electrode pad to the patient).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Cartmell as applied to claims 16-18 and 20 above, and further in view of Behnke et al., (hereinafter ‘Behnke’, U.S. PGPub. No. 2009/0198230).
Regarding claim 19, Smith in view of Cartmell teach all of the limitations of the method according to claim 17. Although Smith (Figs. 1-3) discloses one or more processors of the ablation system configured with specific executable instructions (see [0037], for first controller 202 includes a microprocessor 208 operably connected to a memory 210) and a level detector (first controller 202), Smith in view of Cartmell are silent regarding generating an alert when the level detector indicates the REA is in the disengaged state.
However, in the same field of endeavor, Behnke teaches a similar system and method (Figs. 1-3) wherein a detection circuit (22) determines the magnitude of the impedance between the first and second electrode pads (41, 42) by monitoring changes in amplitude of the drive signal. The detection circuit (22) supplies the impedance measurement to a controller (24) which determines whether the impedance is within a predetermined range. If the impedance is out of range, which denotes excessive peeling of the return electrode pad (6), the controller 24 issues an alarm and/or adjusts the output of the generator (20) ([0027]), thereby increasing safety and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Smith in view of Cartmell to further include generating an alert when the level detector indicates the REA is in the disengaged state, as taught by Behnke in order to signify to the user excessive peeling of the return electrode pad, and the need for adjustment, thereby increasing safety and control. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-20 have been considered but are moot because the amendment has necessitated a new grounds of rejection. 
Applicant has argued (page 7) that Smith fails to disclose or suggest the amendments to claim 11. Applicant has stated (page 8) that, “the REM of Smith does not "extract the engagement state signal based on filtering a composite signal that includes an output of the resonant circuit and the engagement state signal," as in claim 11”. This argument is not found persuasive. 
As explained in the rejection of claim 11 above, the ETE (return electrode monitoring (REM) system 212, detection circuit 222, second controller 220 and associated parts) circuit is configured to: generate an engagement state signal that varies based on an impedance level between first and second return electrodes within the REA ([0033]; [0045]-[0047]; as broadly claimed, the calculated digital impedance value meets the limitation of an engagement state signal); and extract the engagement state signal based on filtering a composite signal (i.e. the raw response signal received from the return pads) that includes an output of the resonant circuit ([0042]-[0043], the filtered response signal) and the engagement state signal ([0045]-[0047]; the digital impedance value generated by the second controller 202). It is noted that as broadly claimed, Smith teaches the resonant tank filter (304) filters a response signal received from the at least one of the split electrode pads (224 and 226). Next, the current-to-voltage converter (306) generates a voltage signal based on a current value of the response signal received and filtered by the resonant tank filter (304). The second controller (220) then generates the digital impedance value which is ‘extracted’ by the first controller (202) to determine whether any action is to be taken based on the received digital impedance value. As claimed, the REA is detected to be in the engaged state or the disengaged state based on the engagement state signal ([0033]; [0046], the digital impedance value indicates the state of the return electrode arrangement based on the engagement state signal). 
Therefore, it is the Examiner’s position that Smith teaches each and every limitation of the method according to independent claim 1. 
Regarding the arguments (page 9) directed towards the amendment of claim 20, Smith teaches a  plurality of return electrode pairs (see [0040], “the return electrode 108 may include a plurality of pairs of split electrode pads which are coupled to a corresponding number of leads”), thereby meeting the limitation of the claim. 
No further arguments have been set forth regarding the dependent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794